DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-10 are pending and will be examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) a method for treating a fungal infection of a nail and 2) a method of treating eczema, psoriasis, acne, corns, blackheads, ingrown toenails, keratosis, and wounds, does not reasonably provide enablement for 1) a method of preventing one of a fungal infection of a nail and a condition of a skin surface excluding an oral cavity and 2) a method of treating a condition of a skin surface excluding an oral cavity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claim 1 recites a method for treating or preventing one of a fungal infection of a nail and a condition of a skin surface excluding an oral cavity, comprising: applying a composition to one of a nail surface adjacent to the infection of the nail and the skin surface having the condition; wherein the composition comprises a plant-based bioactive and between about 0.2% to about 3.0% by weight of a metal chlorite salt; and wherein the composition does not contain a therapeutically effective amount of chlorine dioxide.  
 The state of the prior art:  Trimble teaches fungus treatment composition used to deliver active drugs trans-nail (i.e. applying the composition to the nail surface, see abstract).  Trimble teaches that the composition includes antifungal agents (see abstract).  Trimble teaches that thymol is a known powerful antifungal (i.e. a plant-based antifungal, see [0056]. Trimble teaches that menthol penetrates into the nail to kill the fungal elements that cause damage (i.e. a plant-based antifungal, see [0058]). Trimble teaches examples with thymol and menthol, along with other pharmaceutical antifungal agents such as miconazole nitrate (see [0177], Example 1). Madray teaches treatments using a solution of an alkali metal chlorite for different health and cosmetic purposes, including herpes, dandruff, acne, skin rashes (e.g. poison ivy), ulcers, bed sores, warts, nail fungus, athletes foot, sun burn and gum disease (i.e. a nail surface or surface of a body, see abstract).  Madray teaches that the alkali metal chlorite is preferably sodium chlorite (see column 4, lines 25-27).  Madray teaches that the sodium chlorite is present in an amount from about 0.01% to about 5% by weight of the composition, and preferably 0.05% -2.75% (see column 4, lines 31-36).
 The relative skill of those in the art:  The relative skill of those in the art is high.
 The predictability or unpredictability of the art:  The instant claims read on a broad range of conditions to be treated and prevented, including conditions caused by viruses (i.e. warts), the sun (i.e. sun damaged skin), aging (wrinkles), and cancer.  There is not one known treatment or preventative method which is effective for all the conditions encompassed by the instant claims.
 The breadth of the claims:  The scope of the claims is very broad.  The instant specification defines the term “skin conditions,” to mean a condition present anywhere on the skin including, but not limited to acne, and all manifestations associated with acne including but not limited to comedones, enlarged pores and the like. The instant specification further defines the term “skin conditions,” to also include but is not limited to skin cancer, rashes, blotches; atrophy, dermatitis (including, but not limited to seborrheic dermatitis, erysipelas, erythrasma, forms of eczema including but not limited to Dyshidrosis, eczema, folliculitis, keratoses, hyperkeratosis, melasmas; nodules, nummular dermatitis, precancerous lesions, pruritus, spider veins; senile purpura, warts, wrinkles, sun damaged skin, skin cancer, contact dermatitis, atopic dermatitis, exfoliative dermatitis, perioral dermatitis, psoriasis, and stasis dermatitis), rosacea, impetigo, and other inflammatory skin conditions; minor injury, fissures, deep wounds, necrotizing fasciitis, and the like (see [0043]).
The amount of direction or guidance presented:  The specification speaks generally about the claimed methods.  However, guidance is not given for specific methods of treatment which read on the full range of 1) a method of preventing one of a fungal infection of a nail and a condition of a skin surface excluding an oral cavity and 2) a method of treating a condition of a skin surface excluding an oral cavity.  There is no discussion on how to prevent the full range of the method as claimed.
 The presence or absence of working examples: The specification provides working examples which support the enablement of 1) a method for treating a fungal infection of a nail and 2) a method of treating eczema, psoriasis, acne, corns, blackheads, ingrown toenails, keratosis, and wounds (see Examples 1-11).  However, the specification provides no examples with support a method of preventing one of a fungal infection of a nail and a condition of a skin surface excluding an oral cavity.  Nor does the instant specification provide examples of methods of treatment for the full range of “skin conditions” as defined by the instant specification. 
The quantity of experimentation necessary:  In order to practice the invention, one skilled in the art would undertake a novel and extensive research program into 1) a method of preventing one of a fungal infection of a nail and a condition of a skin surface excluding an oral cavity and 2) a method of treating a condition of a skin surface excluding an oral cavity Because this research would have to be exhaustive, and because it would involve such a wide scope of conditions, it would constitute an undue and unpredictable experimental burden.
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for 1) a method of preventing one of a fungal infection of a nail and a condition of a skin surface excluding an oral cavity and 2) a method of treating a condition of a skin surface excluding an oral cavity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the composition does not contain a therapeutically effective amount of chlorine dioxide.”  However, the instant specification does not define, suggest, or provide any guidance on what amount Applicant considers to be a “therapeutically effective amount of chlorine dioxide”.  Based on the dependent claims reciting “less than about 40ppm”, “less than about 20ppm”, and “less than about 20ppm”, a therapeutically effective amount of chlorine dioxide will be interpreted to mean any amount less than about 40 ppm.  The Examiner suggests Applicant amend the claim to recite that the method has less than about 40 ppm chlorine dioxide.
Claim 7 recites “the bioactive compound” and also recites species which include “hemp, evening primose, safflower, chia, perilla,…walnut candle nut, soybean, corn, wheat germ, canola, sesame, rice bran, beechnut, sweet almond, avocado, theobroma, jojoba”.  The claim requires a compound, but then also recites species that are not compounds, but rather but things which contain compounds.  It is not clear if an actual kernel of corn meets the limitation of “bioactive compound”. Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claim 9 recites “the plant-based antifungal” and also recites a variety of species which include, but are not limited to “hemp, evening primose, safflower, chia, perilla,…walnut candle nut, soybean, corn, wheat germ, canola, sesame, rice bran, beechnut…Barberry,bitter almond, cedarwood, rice bran, cinnamon, citronella, clove, coriander, eucalyptus, frankincense, garlic, goldenseal, helicrysum, lavender, mustard, myrrh, neem, niaouli oregano, parsley, patchouli, Pau D'Arco, pennyroyal, peppermint,…, ravensara, rue, sage and tansy,…, California Bay (Umbellularia californica), Beebalm (Monarda didyma), Burdock (Arctium Lappa), Western Red Cedar (Thuja plicata), Sweet Root (Osmorhiza occidentalis), White Sage (Salvia apiana), California Soap Plant (Chlorogalum pomeridianum), Pacific Wax Myrtle (Myrica californica), California Mugwort (Artemisia vulgaris), Labrador Tea (Ledum glandulosum), Oregon Grape (Mahonia ssp.) (Mahonia aquifolia) (Mahonia nervosa) (Hydrastis canadensis), Oxeye Daisy (Chrysanthemum leucanthemum), lemons, oranges, grapefruit, caraway, dill, bergamot, peppermint, spearmint”.  The claim requires a compound, but then also recites species that are not compounds, but rather but things which contain compounds.  For example, it is not clear based on the recitation of “corn”, if an actual kernel of corn meets the limitation of “plant-based antifungal”.  Claim 9 also recites “herbal honey”, “lactic acid crystals”, “colloid silver” and “diatomaceous earth”.  It is not clear how the claim can require that the antifungal be “plant-based” but also be met by species that are not reasonably considered to be plant-based.  Claim 15 recites “a plant from the East Indies”.  However, the phrase “a plant from the East Indies” is not defined the instant specification as to what constitutes a “a plant from the East Indies”.  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claim 10 recites “tavaborole (KerydinTM)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  It is suggested that Applicant amend the claim such that it simply recites tavoborole.
Claims 2-6 and 8 are rejected for depending on an indefinite base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimble (US 2009/0092576) in view of Kling (US 2005/0142215) and Madray (US 6,231,830).
Trimble teaches fungus treatment composition used to deliver active drugs trans-nail (i.e. applying the composition to the nail surface, see abstract).  Trimble teaches that the composition includes antifungal agents (see abstract).  Trimble teaches that thymol is a known powerful antifungal (i.e. a plant-based antifungal, see [0056]. Trimble teaches that menthol penetrates into the nail to kill the fungal elements that cause damage (i.e. a plant-based antifungal, see [0058]). Trimble teaches examples with thymol and menthol, along with other pharmaceutical antifungal agents such as miconazole nitrate (see [0177], Example 1). Trimble teaches trans-nail delivery has quickly gained acceptance as a unique delivery route providing an alternative to existing oral therapeutic regimens (see [0138]). Trimble teaches application instructions include applying the composition over entire surface of infection with an applicator brush (see [0144]).  Trimble teaches a pH of 3-9 (see [0177]).
Trimble does not teach a 0.2-3% by weight of a metal salt of chlorite.
Kling teaches antimicrobial compositions useful in the treatment of microbial and mycotic infections (see abstract). Kling teaches that the composition is applied topically, either cutaneously or to the region under the nail (see [0013]). Kling teaches that the antimicrobial agents present in the antimicrobial compositions are preferably chlorine dioxide generating compounds (see [0017]).  Kling teaches that examples of chlorine dioxide generating include sodium chlorite (see [0017]).Kling teaches that the chlorine dioxide compound is present at a concentration ranging from about 0.005 to about 0.5 weight percent of said composition (see [0027)].  Kling teaches an antimicrobial composition having a pH ranging from about 6 to about 11 (see [0022]).
Madray teaches treatments using a solution of an alkali metal chlorite for different health and cosmetic purposes, including herpes, dandruff, acne, skin rashes (e.g. poison ivy), ulcers, bed sores, warts, nail fungus, athletes foot, sun burn and gum disease (i.e. a nail surface or surface of a body, see abstract).  Madray teaches that the alkali metal chlorite is preferably sodium chlorite (see column 4, lines 25-27).  Madray teaches that the sodium chlorite is present in an amount from about 0.01% to about 5% by weight of the composition, and preferably 0.05% -2.75% (see column 4, lines 31-36).
Regarding claims 1-6, 8, and 9, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to about 0.01% to about 5% by weight of a metal salt of a chlorite as taught by Kling and Madray to the composition (i.e. apply simultaneously) of Trimble in a method of delivering active drugs trans-nail.  One would be motivated to do so with a reasonable expectation of success as both are drawn to the treatment of fungal infections, and Kling teaches chlorine dioxide generating compounds, such as a metal salt of a chlorite are antimicrobial agents that can be successfully utilized.  Further, Madray teaches treatments using a solution of an alkali metal chlorite for different health and cosmetic purposes nail fungus, and teaches that sodium chlorite is successfully utilized in an amount of about 0.01% to about 5% by weight of the composition.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Regarding the limitation of “wherein the composition does not contain a therapeutically effective amount of chlorine dioxide”, the instant specification teaches that “that pH remains above around 3.5 to prevent the chlorite salts from degrading into chlorine dioxide” (see [0052]).  As both Trimble and Kling teach pH values above 3.5, the resulting composition would prevent the chlorite salts from degrading into chlorine dioxide, thus meeting the instant limitation.
Regarding claim 10, Trimble teaches amphotericin B, clotrimazole, econazole, ketoconazole, miconazole, sulconazole, butenafine, naftifine, terbinafine, ciclopirox olamine, haloprogin, tolnaftate, and undecylenate (see [0022]).

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimble (US 2009/0092576), Kling (US 2005/0142215), and Madray (US 6,231,830), further in view of Selner (US 2006/0073219).
The teachings of Trimble, Kling, and Madray have been set forth above.
Trimble, Kling, and Madray do not teach the plant-based bioactive compound as recited by instant claim 7.
Selner teaches a liquid carrier for topical administration and its use to provide an antifingal composition a mixture of antifungal essential oils and the carrier system (see abstract). Selner teaches the topical treatment of fungal infection, particularly of the nail (see abstract).  Selner teaches the composition includes a mixture of antifungal essential oils that is a broad spectrum antifungal combination so as to cover all the mutant resistances that develop, prevents keep the fungus from growing, and is not harmful to the nail or nail matrix (see [0031]). Selner teaches that the antifungal essential oils are preferably plant extracts and are fat soluble and includes grapeseed oil (see [0033]).
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to add grapeseed oil (i.e. a grape seed extract) as taught by Selner in the method of Trimble, Kling, and Madray.  One would be motivated to do so with a reasonable expectation of success as Selner teaches a mixture of antifungal essential oils that is a broad spectrum antifungal combination so as to cover all the mutant resistances that develop, prevents keep the fungus from growing, and is not harmful to the nail or nail matrix (see [0031]) and teaches that the antifungal essential oils are preferably plant extracts and are fat soluble and includes grapeseed oil (see [0033]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 8, 10, and 12, and 13-15 of U.S. Patent No. 9,320,921 in view of Trimble (US 2009/0092576).
U.S. Patent No. 9,320,921 is drawn to a method for treating or preventing a fungal infection of nail or skin, comprising: applying one or more compositions to a surface of the infection or nearby tissue; wherein said compositions comprise a specific antifungal agent and a metal chlorite salt, and wherein the resultant composition contains less than 1 ppm chlorine dioxide and is not applied to an oral cavity, where said method further comprises a broad spectrum antibiotic agent, and contains at least 2% by weight of metal chlorite salt.  Further, the specific antifungal agent is selected from the group consisting of; amorolfine, amphotericin B, carbol-fuchsin, ciclopirox, clotrimazole, dapsone econazole, fluconazole, flucytosine, griseofulvin, Gentian Violet, haloprogin, itraconazole, ketoconazole, mafenide, miconazole, naftifine, nystatin, oxiconazole, silver sulfadiazine, sulconazole terbinafine, tioconazole, tolnafiat, undecylenic acid, voriconazole, and pharmaceutically acceptable salts and esters thereof.
U.S. Patent No. 9,320,921 does not recite a plant-based bioactive.
The teachings of Trimble have been set forth above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to add a plant-based bioactive as taught by Trimble to the method of U.S. Patent No. 9,320,921.  One would be motivated to do so with a reasonable expectation of success as Trimble teaches that that thymol is a known powerful antifungal (i.e. a plant-based antifungal, see [0056], that menthol penetrates into the nail to kill the fungal elements that cause damage (i.e. a plant-based antifungal, see [0058]), and specifically teaches examples with thymol and menthol, along with other pharmaceutical antifungal agents such as miconazole nitrate (see [0177], Example 1).

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-12, and 14-18 of copending Application No. 17/721077 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/721077 is drawn to a method for treating or preventing at least one of a fungal infection of a nail and a condition of a skin surface excluding an oral cavity, comprising the steps of: applying a composition comprising approximately 10 ppm of sodium chlorite and a pharmaceutical antibiotic; and, applying the composition to a nail surface adjacent to the fungal infection of the nail and the skin surface having the condition, wherein the composition does not contain a therapeutically effective amount of chlorine dioxide.  The composition can further include an herbal component and at least about 1% by weight sodium chlorite.  The plant based bioactive is selected from the group consisting of grapeseed oil or olive oil, flax oil, linseed oil, safflower oil, hemp, evening primrose, safflower, chia, perilla, grape seed oils/extracts, sunflower oil, walnut candle nut, soybean, corn, wheat germ, canola, sesame, cotton seed oil, rice bran, beechnut, sweet almond, avocado, theobroma, jojoba, and castor oil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611